Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 04/30/2022, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome. 
Claims 1-10 are pending. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 9, the prior art fails to teach a sump pump irrigation assembly being configured to distribute water discharged from a sump pump over an area for reducing water erosion from the sump pump, said assembly comprising: a plurality of fluid fittings, a respective one of said fluid fittings being fluidly coupled to an outlet of a sump pump wherein said respective fluid fitting is configured to receive water from the outlet; a supply pipe being fluidly coupled to said fluid fitting that is fluidly coupled to the outlet wherein said supply pipe is configured to receive the water from said fluid fitting; a plurality of drainage pipes, each of said drainage pipes being in fluid communication with said supply pipe wherein each of said drainage pipes is configured to receive the water from said supply pipe, each of said drainage pipes having a plurality of holes therein wherein each of said holes in each of said drainage pipes is configured to release the water outwardly therefrom thereby facilitating the water to be distributed over a large area for reducing erosion on the ground; and a plurality of cleanout fittings, each of said cleanout fittings being fluidly coupled between a respective pair of said drainage pipes such that the respective pair of drainage pipes are linearly aligned thereby placing each of said drainage pipes in fluid communication with each other, each of said cleanout fittings having an access port being oriented perpendicular with said drainage pipes for accessing an interior of said cleanout fittings when said cleanout fittings are coupled to said drainage pipes wherein said access port on each of said cleanout fittings is configured to facilitate debris to be removed from said cleanout fittings.
Although related art, Lindstrom (U.S. 5,129,758), Saburi (U.S. 4,221,501) and Marawi (U.S. 2014/0259965), in combination teach a similar device, they fail to teach a plurality of cleanout fittings, each of said cleanout fittings being fluidly coupled between a respective pair of said drainage pipes such that the respective pair of drainage pipes are linearly aligned thereby placing each of said drainage pipes in fluid communication with each other. As seen in Fig 8 of Marawi, the cleanout fittings 24 are placed on the outer ends of the distribution pipe 40. As such, it does not teach the cleanout fittings being fluidly coupled between a respective pair of said drainage pipes such that the respective pair of drainage pipes are linearly aligned thereby placing each of said drainage pipes in fluid communication with each other. It would not be obvious to modify Lindstrom, Saburi and Marawi to include the missing structure because it would be considered hindsight rationale, since the prior art is silent with respect to this limitation. 
Claims 2-8 are allowed for further limiting claim 1, from which they depend on; claim 10 is allowed for further limiting claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752